Citation Nr: 1530480	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  05-24 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from November 1959 to January 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Huntington, West Virginia, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The Veteran and his wife testified at a July 2014 hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file.  The Veteran had earlier testified before a different Veterans Law Judge on other issues; that Judge did not take testimony on the issue addressed here, and hence need not participate in the decision.  38 C.F.R. § 20.707.

The Board has recharacterized the Veteran's claim with regard to a mental health disability to better reflect the applicable law and the evidence of record.  He has claimed service connection for nerves and stress, as well as depression; medical records show a diagnosis of bipolar disorder.  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The claim has therefore been expanded to include all potential acquired psychiatric disorders.

In an October 2014 decision, the Board denied entitlement to service connection for a psychiatric disorder.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (CAVC or the Court) which in June 2015, on the basis of a Joint Motion for Partial Remand (JMPR), vacated the denial and remanded the matter for further appellate consideration.  The Court did not disturb that part of the Board's decision denying benefits under 38 U.S.C.A. § 1151 for pancreatitis, diabetes mellitus, diabetic neuropathy of the lower extremities, tremors, and low testosterone.  

The Veteran's file has been scanned and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  


FINDING OF FACT

An acquired psychiatric disorder, diagnosed as bipolar disorder, was not first manifested on active duty service or for many years after separation from service; it is not shown to be related to military service or to any service-connected disability.


CONCLUSION OF LAW

The criteria for service connection of an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  December 2005 and February 2007 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The February 2007 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The Veteran's service treatment records, VA medical treatment records, and available private treatment records have been obtained; some private records he identified as potentially relevant have been certified as unavailable based on the Veteran's inquiries or responses from the private doctors.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  No Social Security Administration (SSA) records have been obtained; SSA certified that any records it held have been destroyed.  38 C.F.R. § 3.159(c)(2).  

Several VA examinations have been secured; the examiners reviewed the claims file and rendered requested opinions with supporting rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations and opinions are adequate for adjudication.

At the Veteran's July 2014 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Psychiatric Disorder

The Veteran has alternatively alleged that his current mental health problems are directly related to military service, or that they are secondary to a service-connected disability.  He is presently service-connected for bilateral pes planus rate d30 percent disabling, and tinnitus, rated 10 percent disabling.  The grant of service connection for tinnitus is recent, effective January 22 2015, and the Veteran has not alleged a relationship between that condition and his psychiatric disorder.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Psychoses are a listed condition, but no qualifying psychosis is diagnosed here.  The Veteran's bipolar disorder has at times been noted to include psychotic features, but is not listed among the specific conditions defined as psychoses for purposes of service connection.  38 C.F.R. § 3.384.

Finally, a disability which is proximately due to or the result of a service-connected disease or injury, or is aggravated by a service-connected disability, shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. §  3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In July 2013, a VA psychologist reviewed the claims file and opined that there is no relationship between service-connected pes planus and the Veteran's diagnosed bipolar disorder.  She reasoned that the hallmark manic and hypomanic episodes of bipolar disorder are not brought on by an outside medical condition.  Medical literature indicated that bipolar disorder was genetic and neurobiological instead.  She did recognize that the Veteran complained of depressive mood symptoms as well, and that depressive episodes are part of a bipolar presentation.  She found, however, "no discernible relationship" between the documented symptoms and the medical condition.  In other words, there was no correlation between pes planus and depression.

The Veteran has pointed out two instances in which treating care providers have made statements regarding a relationship between bipolar disorder and service-connected pes planus at least insofar as the foot disability may have exacerbated depressive symptomatology.  

In the first, September 2005 instance, the Veteran reported that his mood was "not too good" because of pain in his legs.  This pain was described by the doctor as muscle soreness and aches, particularly in the mornings, and had been present for one or two months.  It was not foot pain, and no mention is made of the feet or pes planus.  While the doctor did, as the JMPR notes, state that a dysphoric mood was likely triggered by lower extremity pain, this pain is very clearly not from the service-connected disability of pes planus.  The doctor in fact directed that one medication given for the bipolar disorder, lamotrigine, should be discontinued because the causative lower extremity pain developed after starting the medication.  The Board does note that the leg pain then continued, and follow-up attributed such to the nonservice-connected low back disability.  As the progress note in no way attributes any exacerbation of depression or disturbance of mood to a service-connected disability, the September 2005 note and subsequent follow-up notes have no probative value and do not support the claim.  

The second, November 2005 note from social worker, and not a medical professional, includes the observation that the Veteran had been "suffering from chronic pain issues [for] 35 years which has exacerbated depressive symptoms by history."  The Board initially notes that this is not a medical finding; it is a lay observation by the Veteran reported by the social worker.  Mere transcription of medical history does not transform information into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Nevertheless, to the extent the Veteran may be describing an observed cause and effect relationship, his lay statements may be competent evidence of exacerbation.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).

Unfortunately, the competent statements of the Veteran may not be ascribed a great deal of probative weight.  The Veteran stated at the same time that his "memory is not what it used to be," potentially as a result of shock therapy in the 1980's.  He also reported that his last bout of depression had been 10 years prior, which is somewhat at odds with an assertion that depression had been exacerbated over the last 35 years.  Further indications of his unreliability as a historian are discussed below.

The Board would also note that the Veteran's statements and opinion center around a relationship between mental health and conditions which have been adjudicated to be not related to service, such as his back and neck disabilities, or conditions claimed under 38 U.S.C.A. § 1151.  He does not mention his feet or pes planus to the social worker, and refers generally to his chronic pain, which is attributable to many (and mainly) nonservice-connected sources.  They are therefore not relevant to the current analysis.

In sum, while it appears possible that pain may be able to trigger or aggravate depressive episodes associated with bipolar disorder, the evidence of record is against a finding that in this case, service-connected pes planus foot pain has done so.  Any exacerbation shown or alleged is instead attributed primarily to nonservice-connected factors.  The sole opinion directly and clearly addressing service-connected foot pain found no correlation, and hence no nexus.  The negative medical opinion is controlling.

Turning to direct service connection, the Board finds that entitlement to compensation is not warranted.  No nexus between service and currently diagnosed bipolar disorder is shown.  

Service treatment records (STRs) are negative for any complaints of or treatment for a mental disorder or symptomatology.  No mental health diagnoses are noted; the Veteran was "normal" psychiatrically at entry and separation.  There are additionally no post-service psychiatric treatment records for many years following separation; the first documentation of ongoing treatment is from the late 1990's. 

The Veteran has reported that he noted the onset of symptoms in service.  He has reported crying spells in service, and his wife has recently reported that he would send letters home complaining about the "h-hole" he was in in Korea.  Moreover, they report than soon after separation from service the Veteran sought treatment at a private hospital, and continued to see a private doctor for many years.  Such records are, according to the Veteran, unavailable due to the passage of time.  In the 1980's he again sought regular treatment.  However, the Veteran has also stated that he first sought treatment in the 1980's.

VA treatment records reveal a diagnosis of bipolar disorder.  Doctors offer no opinions on the onset or etiology of such.

A VA examination was conducted in February 2013; the examiner interviewed the Veteran and reviewed the claims file.  The veteran reported psychiatric treatment as far back as 1960, and stated he had been hospitalized for bipolar disorder several times in the 1980's.  He reported that while in service, he had been thrown from a truck.  He stated that in Korea he had broken down "and cried one time" when a new lieutenant he had known about a month was killed along the DMZ; he did not witness the death.  He sought treatment in 1963, after service, though his wife "says it was bad before I come [sic] out of service."  The Veteran was vague in describing symptoms.  VA records showed treatment began in 1998; he stated at the time that he had been seeing a private psychiatrist since 1990.  He had not been actively treated since 2007.  The examiner opined that currently diagnosed bipolar disorder was less likely than not caused by or a result of any in-service stressor or injury.  The opinion is based on the lack of available medical evidence of disability until the 1980's.

The question of nexus, then, hinges on an evaluation of the credibility of the lay statements regarding the onset of psychiatric symptoms during or soon after service.  The Board finds that, while the Veteran is competent to describe experienced symptoms such as sadness, depression, and tearfulness, and his wife can competently report her observations of his behaviors, and both can report the occurrence of events such as medical treatment, the reports of psychiatric symptomatology during service and after separation are not credible, and may not be given probative value.  

The inconsistencies in the lay statements over time are significant in this case and unlikely to be the product of mere differences in the retelling of the same story.  The Veteran has at times stated that his initial treatment was in the 1980's, and immediately after service.  Both cannot be correct.  The Veteran testified that in service he has repeated crying spells, but at examination stated he cried only once.  

Additionally, the Veteran has demonstrated that his memory is at times faulty and his recollections may be interpreted in the light most favorable to himself.  For example, his account of the reaction of Dr. JR to his use of valproic acid, slamming things on the desk and being shocked by the dosage, is completely at odds with the medical records, which show Dr. JR expressed some concern over test results but then approved continued medication use.  Similarly, his descriptions of the injuries sustained in a fall from a truck (conceded by the Board in a November 2013 decision) contradict the medical evidence and the adjudicated facts.  The Veteran sincerely believes his recollection as to what happened in service over 40 years ago; he continues to cleave to his account of severity even following the Board's findings.  However, this testimony is at odds with the contemporaneous medical evidence and, therefore, the Board finds that the Veteran is simply not a reliable historian.

The Board additionally finds it troublesome that other lay people, such as the Veteran's brother, have not produced statements in support of this claim as they have others, particularly where the Veteran and his wife have reported that the brother was present and active during an early psychiatric episode.  For example, in describing his recollections of the Veteran's medical history, the brother describes back problems, but makes no mention of the psychiatric problems the Veteran reports were so prevalent after service.

In sum, given the negative VA medical opinion, the lack of fully credible lay evidence of onset in or close in time to service, and the lack of corroborating medical evidence, the Board must conclude that the preponderance of the evidence is against the claim.  Service connection for an acquired psychiatric disorder is not warranted.


ORDER


Service connection for an acquired psychiatric disorder is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


